Case 19-15488-pmm         Doc 70     Filed 01/30/20 Entered 02/03/20 16:18:02           Desc Main
                                    Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                        Chapter 7
NATIONAL BROKERS OF AMERICA, INC.,
                                                        Bankruptcy No. 19-15488
                               Debtor.



                        JOINT NOTICE OF REMOVAL OF ACTION

         Robert H. Holber as Chapter 7 Trustee of National Brokers of America, Inc. (the “NBOA

Trustee”) and Jason Scott Jordan (“Jordan”), hereby seek to jointly remove the above-captioned

action from the Court of Common Pleas of Berks County, Pennsylvania to this Court pursuant to

28 U.S.C. §§ 1441 and 1452.

         1.     On August 8, 2014, a complaint was filed in the Court of Common Pleas, Berks

County under docket number 14-17117 (the “State Court Case”).

         2.     On or about September 3, 2019 (the “Petition Date”), NBOA filed a Voluntary

Petition for relief under Chapter 7 of Title 11 in this Court.

         3.     Thereafter, Robert H. Holber was appointed as the Chapter 7 Trustee of NBOA.

         4.     On December 10, 2019, this Court entered an Order extending the time for parties

to remove actions through and including April 2, 2020.

         5.     Now, the parties seek to remove the State Court Case.

         6.     The United States District Court for the Eastern District of Pennsylvania (the

“District Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, because this

action arises in and relates to the NBOA’s Chapter 7 bankruptcy case pending before this Court

and, therefore, may be removed pursuant to 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9027.




7576824 v1
Case 19-15488-pmm         Doc 70    Filed 01/30/20 Entered 02/03/20 16:18:02             Desc Main
                                   Document      Page 2 of 2



         7.    The State Court Case may be referred to this Court from the District Court

pursuant to the Standing Order of Reference entered on July 25, 1984 by the District Court.

         8.    The cause of action to be removed is a core proceeding as defined in 28 U.S.C. §

152(b)(2) as it involves property of the estate pursuant to 11 U.S.C. § 541(a), and it involves

matters concerning the administration of the estate (§ 157(b)(2)(A)); allowance of disallowance

of claims against the NBOA’s estate (§ 157(b)(2)(B)); and other proceedings affecting the

liquidation of the assets of the NBOA estate (§ 157(b)(2)(O)). The parties consent to the entry of

final judgments or orders by this Court.

         9.    Accordingly, removal of the State Court Case is appropriate and should be

referred to this Court.


Dated: January 30, 2020
                                                     FLASTER/GREENBERG P.C.


                                              By:    /s/ William J. Burnett
                                                     William J. Burnett, Esquire
                                                     Attorney I.D. # 75975
                                                     1835 Market Street, Suite 1050
                                                     Philadelphia, PA 19103
                                                     (215) 279-9383
                                                     Counsel for Robert Holber, Chapter 7
                                                     Trustee of NBOA

                                                     and


                                                     CORNERSTONE LAW FIRM

                                              By:    /s/ David W. Crossett
                                                     David W. Crossett, Esquire
                                                     Attorney I.D. #313031
                                                     8500 Allentown Pike, Suite 3
                                                     Blandon, PA 19510
                                                     (610) 926-7875
                                                     Counsel for Jason Scott Jordan


                                                 2
7576824 v1
